Per Curiam.
On July 2, 1973 defendant entered *219a plea of guilty to a charge of unarmed robbery, MCLA 750.530; MSA 28.798. The plea was accepted, and the defendant was sentenced to a term of 3 to 15 years in prison and he appeals as of right.
On appeal, defendant claims that the trial judge did not inform him of the maximum sentence for the offense to which the plea was offered as required by GCR 1963, 785.7(l)(b). An examination of the plea transcript substantiates this allegation, although we note from the plea transcript that the assistant prosecutor did state the maximum sentence. This, however, is insufficient compliance with the court rule. See People v Hubbard, 57 Mich App 542; 226 NW2d 557 (1975); People v Shekoski, 393 Mich 134; 224 NW2d 656 (1974).
Reversed and remanded for a new trial.